Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is missing and assumed to be cancelled.  
Claim 18 is objected to because of the following informalities:  the term “orwherein” should be ‘or wherein’. 
Claim 19 is objected to because of the following informalities:  in the limitation “wherein the labels are used to that characterize the shopper image data and the interaction data”, the term “that” appears extraneous. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 invokes the limitation “a processing entity associated with the store” twice.  It is unclear whether both are referring to the same processing entity or separate and distinct processing entities.  To expedite prosecution, Examiner assumes the processing entity can be the same or separate/distinct.
Claims 2-11 and 13 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2015/0039458 to Reid.
Per claim 1, Reid discloses a method (see figures) for processing actions (fig. 6 and ¶109-114 ... each step shows processing of a different scenario associated with actions of the shopper and associated items for purchase in a retail store, the scenarios including actions of picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion is processed by applying machine learning of features from sensor data, including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); fig. 4:66-68…tracking shopper movement and shopper gestures) for a store (fig. 1 and fig. 4:60... retail store), comprising:
capturing sensor output from two or more sensors (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured sensor data) in a shopping environment (fig. 1 and ¶37-38…store is shopping environment, such as grocery store), one sensor including a first camera to capture scene data (fig. 3:42,46 and ¶97-98…generally, cameras capture images from the store, e.g., scene data; more specifically, cameras capture images associated with both shopper identity and item/product identity; fig. 2 and ¶25,27…each camera is associated with one of many Geo-Context Panels (panels) that capture image/scene data in stores…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”; ¶26…”each panel is rectangular in shape and the edges of each panel each contain 3D depth sensor mounted on a rotisserie which return a point cloud with x,y,z voxel (volumetric pixel or Volumetric Picture Element) position estimates for each point associated with an object's depth”) where the scene includes movement of a shopper (fig. 1:16…shopper; fig. 4:66…tracking movement of the shopper with the sensors) in the store performing interaction with an item in the store (fig. 6 and ¶109-114 ... based on image/scene data captured by a panel camera, different scenarios associated with shopper interaction with items for purchase in a retail store can be determined, the scenarios including picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct scenarios determined by customer gesture/motion and interaction with products can be identified/inferred including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture)), and another sensor including a second camera (fig. 2 and ¶25,27…multiple cameras used each existing on a panel…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”; ¶26…”each panel is rectangular in shape and the edges of each panel each contain 3D depth sensor mounted on a rotisserie which return a point cloud with x,y,z voxel (volumetric pixel or Volumetric Picture Element) position estimates for each point associated with an object's depth”) capturing at least part of the scene from a different perspective (¶29…”The sensors allow for multiple perspectives to track movement of customers in the centimeter range”; ¶65…each camera/panel are in a different physical location, thus capturing a scenario from a different perspective…”After all panels are initialized with their exact positions…they 3D scan and image their immediate vicinity (limit of 3D sensing range). A 3D model from their ceiling perspective is constructed. Individual models from each panel are stitched together to form a corse-grained, comprehensive 3D model of the entire space (store)”);
processing, by a processing entity associated with the store (¶31-33... collected sensor data is sent to GPU/NoC, part of processing entity/panel of fig. 2:28 which is in the store; ¶9…panels/servers in the store, “the servers are attached to the ceiling of the retail store”), at least one of the camera's output to generate feature data (¶31-33 ...sensor/camera output data is vectorized, e.g., made into feature data for machine learning models to classify/label, ”Generally, sensor data collected by the…SSoC is sent to the GPU/NoC to be de-noised and vectorized, and prepared for pattern recognition and machine learning”; ¶40...customer biometric feature data, such as key facial feature data is extracted and vectorized, e.g., produced input feature data and sent to the Neural Network ASIC (NNA) to classify/label; ¶46,50-52 ... vectorization, extracting essential characteristics/features of object categories including M (manufactured objects), G (grown objects), P (physical gestures), F (faces)), the feature data processed by one or more machine learning models to produce engineered feature data (fig. 2:36…trained neural networks; fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models, construed as engineered feature data since neural nets are nodes/neurons with engineered weights thru training, that recognize: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”), the engineered feature data including data relating to tracking skeletal movement of shopper (¶50 ... customer physical gesture identified using a trained machine learning model focused on camera captured data of human skeleton features, such as identified pick gestures, “For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization”);
processing, by a processing entity associated with the store (¶31-33... collected sensor data is sent to GPU/NoC, part of processing entity/panel of fig. 2:28 which is in the store; ¶9…panels/servers in the store, “the servers are attached to the ceiling of the retail store”), the feature data including engineered feature data using said one or more machine learning models (fig. 2:35 and ¶32-33…neural networks ) to produce a prediction that a take of the item has occurred by the shopper (¶14…vectorized camera data associated with skeletal movement/gesture of shopper will be processed by trained machine learning model to predict a take of item, e.g., pick, ”Pick (P) gesture, which includes taking a object (i.e. product) from its shelf”; ¶50..."For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization");
wherein the prediction is based on a characterization that said feature data or engineered feature data is labeled to infer that the movement of the shopper is interaction with the item that is classified as the take as having occurred (¶45,50,52…Pick (P) gesture identification is based on characterization of the vectorized feature data from captured camera output of shopper movement/gesture data that is input and analyzed/classified, e.g., predicted, by the trained machine learning model as to whether a take has occurred; fig. 3:48…Product Pick Recognizer labels a take/pick to have occurred).
Per claim 2, Reid discloses claim 1, further disclosing the said feature data or said engineered feature data is produced from a sensor fusion of two or more outputs from said sensors in the shopping environment (¶43…tracking shopper can be accomplished through fusion of at least two different camera output readings of the shopper in the store, “Voxel data from the 3D sensors, front facing remote cameras and overhead cameras within the panel is co-registered (fused), allowing a correspondence to be made between the pixels representing the face of the shopper and the pixels representing the top/back/side of the shopper's head (overhead view). This allows the shopper to be tracked as they move about the store by the front/top/back/side of their head by the panel”).
Per claim 3, Reid discloses claim 1, further disclosing an allocation of weights is used in fusing two or more outputs from said sensors is based, in part, on an output of a machine learning model (fig. 2:36…neural networks have different weight allocations among their nodes/neurons based on training).
Per claim 4, Reid discloses claim 1, further disclosing tracking the shopper as they navigate around the store to detect if the shopper returns the item to any location (fig. 3:50…return recognizer; ¶14, 100…”The return recognizer 50 detects movement of an item out of the container (i.e. cart) and back to any shelf or other location in a store”), and if the shopper is not detected to have returned the item to any location in the store, adding the item to a queue for purchase of the item (fig. 52-56; ¶16-17…commit-to-container (C) gestures are detected where item is placed into shopping cart, “each C gesture is recorded in a continuous tally that is communicated to the customer via an electronic device attached to the shopping cart, or an electronic device carried by the customer”).
Per claim 5, Reid discloses claim 1, further disclosing confirming that the shopper has exited the store and charging the item to an account associated with the shopper (fig. 6:98 and ¶108,114…”Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture”; ¶54…”Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited, directly”), wherein confirming the shopper has exited the store is based on tracking the shopper moving past a region in the store, or is based on a label characterizing a scene in the store associated with a likeliness that the shopper has left the store, or is based on a state of a wireless signal of the shopper, or is based on a message received, or is based on a mobile phone of the shopper, or is based on tracking image data associated with shopper and the image data inferring that the shopper has left the store, or based on one or more sensors that are external to a region associated with the store (¶78…”the server detects a gesture indicating an intention to check out including movement of the customer within a pre-defined geography, such as a retail store exit, and automatically consummates a purchase transaction for the items in the electronic shopping cart”).
Per claim 6, Reid discloses claim 1, further disclosing each camera producing image data used to track the shopper as the shopper moves from one location to another location in the store (fig. 2 and ¶25,27…panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”), and image data of at least one camera includes depth sensing features (¶26…”each panel is rectangular in shape and the edges of each panel each contain 3D depth sensor mounted on a rotisserie which return a point cloud with x,y,z voxel (volumetric pixel or Volumetric Picture Element) position estimates for each point associated with an object's depth”).
Per claim 7, Reid discloses claim 1, further disclosing each camera source is coupled to trained machine learning model for inferring that the movement of the shopper has interacted with the item to classify the take as having occurred (fig. 2…each panel 38 having at least one camera coupled to trained machine learning model 36; figs. 3-4…panels track shopper movement and determine whether taking of item off shelf and into shopping cart has occurred).
Per claim 8, Reid discloses claim 1, further disclosing each camera source is coupled to trained machine learning model for generating engineered features or labels regarding shopper interaction with the item (fig. 2…each panel 38 having at least one camera coupled to trained machine learning model 36; figs. 3-4…panels track shopper interactions, determines whether taking of item off shelf and into shopping cart has occurred).
Per claim 9, Reid discloses claim 8, further disclosing a label from one model is used as a feature input to another model (fig. 3:42 and ¶97…shopper identity verification module 42 uses a trained machine learning model to identify shopper; fig. 3:46 and ¶98…item verification module 46 requires another trained machine learning model to recognize item being interacted with) and wherein two or more models are nested or cascaded or combined to characterize the interaction of the shopper in connection with the scene (fig. 4:70-72…establishing the electronic shopping cart for customer and charging the customer’s financial account uses both shopper identity verification module 42 and item verification module 46, thus identity and item recognition models combined/nested).
Per claim 10, Reid discloses claim 1, further disclosing weights are assigned dynamically to give a relative relevance of two or more features and used in a prediction to infer actions associated with a behavior state of the shopper in relation to the item (fig. 2:36…trained neural network weights are dynamically set during training based on training input features, desired output and backpropagation, where trained neural network used to predict user gestures/interaction in store).
Per claim 11, Reid discloses claim 1, further disclosing causing at least one processing entity to send a message identifying the item being chargeable to an electronic shopping cart, the message including descriptive information of the item (¶16…”Commit-to-Container gesture, which is termed herein as a (C) gesture.  C gestures cause the price/description associated with the committed item to be added to an electronic shopping cart”; fig. 5…communication of messages between shopper’s electronic device, e.g., phone, and panel/server includes messages associated with electronic shopping cart 82), the descriptive item used to cause a debit to a credit account that is associated with the electronic shopping cart (fig. 5:84…shopper financial account charged).
Per claim 13, Reid discloses claim 1, further disclosing feature inputs to the one or more machine learning models used to produce a prediction that the take of the item by the shopper has occurred further includes one or more of audio output features, or microphone array output features, or engineered features, or labeled features, or labels output from another machine learning model, or weight sensor features, or motion sensor features, or biometric sensor features, or infrared sensor features, or proximity detection sensor features, or wireless signal features, or voice features, or recognized gesture features (fig. 4:68…trained machine learning models input features from camera captures to recognize gestures of shoppers).
Per claim 14, Reid discloses a method (see figures) for identifying actions (fig. 6 and ¶109-114 ... each step shows processing of a different scenario associated with actions of the shopper and associated items for purchase in a retail store, the scenarios including actions of picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion is processed by applying machine learning of features from sensor data, including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); fig. 4:66-68…tracking shopper movement and shopper gestures) for a store (fig. 1 and fig. 4:60... retail store), comprising: 
capturing data from one or more sensors (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured sensor data) in a shopping environment (fig. 1 and fig. 4:60... retail store; ¶45…), the one or more sensors include sensors associated to locations related to specific items for sale in the store (¶85…”The panel 12 communicates with numerous sensors 20 positioned within a store location and with numerous devices 22. The sensors 20 and the devices 22 are enabled to identify products within a store location”; ¶21…”product identification can be achieved by using location, product shape, size and estimate weight based on a volumetric calculation performed by the sensor-equipped server. Product bins can have sensors including weight and optical sensors to add certainty to product identification”; ¶53…”Implicit gestural checkout eliminates the need for scanning product barcodes. Product identity is associated with the product appearance, geometry and location”; ¶71…”The objects are indexed with respect to their x,y,z location”), and sensors for tracking actions of a shopper in the store (fig. 1:16…shopper; fig. 4:66…tracking movement of the customer with the sensors; fig. 6 and ¶109-114 ... based on image/scene data captured by a panel camera, different scenarios associated with shopper interaction with items for purchase in a retail store can be determined, the scenarios including picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct scenarios determined by customer gesture/motion and interaction with products can be identified/inferred including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture)); 
processing output from the one or more sensors, the output including image data and interaction data in the store (fig. 3:42 and ¶97…shopper identity verification module 42 uses captured image data of shopper; fig. 3:46 and ¶98…item verification module 46 user captured image data of items/products and user interactions thereof), the image data includes shopper image data (fig. 4:62-64) and item image data (fig. 3:46), and the interaction data relates to handling of items by the shopper (fig. 3:48-52; fig. 6…recognizing shopper interaction includes pick, move, place);
labeling features of the output using one or more machine learning models trained to recognize the shopper image data (fig. 4:62-64 and ¶40…trained machine learning models identify/label shopper from camera data), the item image data and the interaction data (fig. 2:36…trained machine learning model; fig. 4:68-72…trained machine learning models identify/recognize item/product data and gesture/interaction data; fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models that recognize: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”), the one or more machine learning models producing labels that characterize the shopper image data (fig. 4:64 and ¶40…trained machine learning models identify/label shopper from camera data) and the interaction data (fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified/labeled by trained machine learning models including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”);
processing the labels to identify an item in the store as being handled by the shopper (fig. 3:56…once commit-to-cart (C) is recognized, add to identified item/product to electronic cart); and 
tracking shopper image data (fig. 3:42 and fig. 4:66…tracking movement of the shopper) and the item image data (fig. 3:46 and fig. 4:68-70…tracking what item is taken by the shopper) while the shopper remains in the store to confirm classification of a take of the item (fig. 3:48,52…shopper take of item/product identified/recognized) so that the item is made chargeable to an electronic shopping cart of the shopper (fig. 3:56-58...item/product added to electronic cart and shopper account charged).
Per claim 15, Reid discloses claim 14, further disclosing the one or more sensors in the shopping environment include one or more cameras, the one or more cameras are assigned to locations in the shopping environment and the tracking of the shopper image data occurs using one or a combination of the one or more cameras that follow movement of the shopper while in the shopping environment (fig. 4:66…tracking movement of the shopper with camera sensors; fig. 2 and ¶25,27…each camera is associated with one of many Geo-Context Panels (panels) that capture image/scene data in stores including shopper movement…”panels are spaced uniformly throughout the store, are connected in operative communication with each other. The panels collect and process sensor data in order to enable a gestural checkout using an electronic shopping cart associated with the shopper”).
Per claim 16, Reid discloses claim 15, further disclosing said following movement of the shopper while in the shopping environment is processed to confirm the classification of the take of the item (fig. 3:48) or a put back of the item back from an original location or to a wrong location (fig. 3:50), and wherein the put back of the item acts to remove the item as chargeable to the electronic shopping cart (fig. 3:54).
Per claim 17, Reid discloses claim 14, further disclosing the shopper identifying features and shopper actions are tracked temporarily only to facilitate a transaction (fig. 4…shopper is identified and tracked while in the store shopping, once exited the store, e.g., after purchasing items in electronic cart 72, shopper is no longer identifiable and therefore not tracked) and non-essential tracking history is not stored by processing systems store processing after shopping activity terminates (fig. 3:54…items returned by shopper and subtracted from electronic cart is not stored in electronic cart anymore).
Per claim 18, Reid discloses claim 14, further disclosing the shopper identifying features and shopper actions are tracked over time enabling passive shopper detection upon entry to the store (fig. 4:64-66…shopper identity recognized upon entry into store, and shopper movement tracked while in store); orwherein the store is configured with at least one shopper aware display configured to present information responsive to interactions of the shopper in a scene (¶55…for theft prevention, implicit gesture theft of a scene is detectable and video can be sent to security persons, e.g., shopper aware display).
Per claim 19, Reid discloses a method (see figures) for identifying actions (fig. 6 and ¶109-114 ... each step shows processing of a different scenario associated with actions of the shopper and associated items for purchase in a retail store, the scenarios including actions of picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct action scenarios by customer gesture/motion is processed by applying machine learning of features from sensor data, including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); fig. 4:66-68…tracking shopper movement and shopper gestures) for a store (fig. 1 and fig. 4:60... retail store), comprising: 
capturing data from one or more sensors (fig. 1:20 and ¶27,35,39,46,93 ... multiple sensors can be used, including a system of cameras, as well as scale sensor 22, all sensors outputting captured sensor data) in a shopping environment (fig. 1 and fig. 4:60... retail store), the one or more sensors usable to track items for sale in the store (¶35-38…items for sales are tracked; ¶45…”Automatic Recognition of sources in 4 categories: a) Manufactured Objects (M) of fixed geometry, i.e, a can of soup, b) Grown Objects (G) of variable geometry, i.e, an apple, c) physical gestures (P) (which would include gait, height, volume, etc.) and d) Faces (F)”) and track actions of a shopper in the store (fig. 1:16…shopper; fig. 4:66…tracking movement of the customer with the sensors; fig. 6 and ¶109-114 ... based on image/scene data captured by a panel camera, different scenarios associated with shopper interaction with items for purchase in a retail store can be determined, the scenarios including picking up a product, moving the product, placing the product into a container, keeping or removing the product from container and checkout; fig. 3: 48-52 and ¶14-21 ... distinct scenarios determined by customer gesture/motion and interaction with products can be identified/inferred including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture)); 
processing output from the one or more sensors, the output including image data and interaction data in the store (fig. 3:42 and ¶97…shopper identity verification module 42 uses captured image data of shopper; fig. 3:46 and ¶98…item verification module 46 user captured image data of items/products and user interactions thereof), the image data includes shopper image data (fig. 4:62-64) and item image data (fig. 3:46), and the interaction data relates to handling of items by the shopper (fig. 3:48-52; fig. 6…recognizing shopper interaction includes pick, move, place); 
labeling features of the processed output using one or more artificial intelligence models trained to recognize the shopper image data  (fig. 4:62-64 and ¶40…trained machine learning models identify/label shopper from camera data), the item image data and the interaction data (fig. 2:36…trained machine learning model; fig. 4:68-72…trained machine learning models identify/recognize item/product data and gesture/interaction data; fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified by trained machine learning models that recognize: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”), wherein the labels are used to that characterize the shopper image data (fig. 4:64 and ¶40…trained machine learning models identify/label shopper from camera data) and the interaction data (fig. 3 :48-52 and ¶14-21... distinct scenarios determined by customer gesture/motion are identified/labeled by trained machine learning models including: taking a product from the shelf (Pick (P) gesture), returning a product to a shelf (Return (R) gesture) and adding product to an electronic shopping cart (Commit-to-Container (C) gesture); ¶45-62...different trained machine learning models to recognize four object categories M, G, P, and F, “Vectorization, extracting the essential characteristic of M, G, P, F, will employ algorithms specific to each type”); 
processing the interaction data (fig. 3:46 and fig. 4:68-70…tracking what item is taken by the shopper) to identify a take of an item from the store by the shopper (¶45,50,52…Pick (P) gesture identification is based on characterization of the vectorized feature data from captured camera output of shopper movement/gesture data that is input and analyzed/classified, e.g., predicted, by the trained machine learning model as to whether a take has occurred; fig. 3:48,52…shopper take of item/product identified/recognized), the take causing the item to be added to a queue of an electronic shopping cart of the shopper (fig. 3:56-58...item/product added to electronic cart), the item is chargeable to the shopping cart when the shopper is determined to have removed the item from store (¶23…”fulfillment of the financial transaction occurs upon exit from the store, or later”; fig. 6:98 and ¶108,114…”Checkout is enabled when the customer passes through the demarcation zone with products selected by gesture”; ¶54…”Once authenticated, and the transaction is committed, the shopper’s checking account is electronically debited, directly”).
Per claim 20, Reid discloses claim 19, further disclosing the one or more sensors include one or more motion sensors, or weight sensors, or audio sensors, or fusions thereof (¶43…tracking shopper can be accomplished through fusion of at least two different camera output readings of the shopper in the store, “Voxel data from the 3D sensors, front facing remote cameras and overhead cameras within the panel is co-registered (fused), allowing a correspondence to be made between the pixels representing the face of the shopper and the pixels representing the top/back/side of the shopper's head (overhead view). This allows the shopper to be tracked as they move about the store by the front/top/back/side of their head by the panel”; fig. 1:22…scale sensor), used to reinforce said interaction data for identifying the take of said item by a limb of the shopper (¶50 ... customer physical gesture identified using a trained machine learning model focused on camera captured data of human skeleton features, such as identified pick gestures, “For P, algorithms focused on the human skeleton, specifically the angles made by the joints, will be employed for vectorization”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN CHEN/Primary Examiner, Art Unit 2125